Citation Nr: 0701054	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from May 1942 to October 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.  At the hearing, 
the Acting Veterans Law Judge kept the record open until 
December 22, 2006 for additional VA treatment records; 
however no records have been received.  Therefore, the Board 
may proceed with a decision.    

By an December 2006 letter, the Board notified the veteran 
that his motion to have his appeal advanced on the docket had 
been granted. 38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's service or for many years thereafter, nor is any 
current bilateral hearing loss otherwise related to such  
service. 

2.  Tinnitus was not manifested during the veteran's service 
or for many years thereafter, nor is any current tinnitus 
otherwise related to such  service. 




CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by  the veteran's active duty service, nor may it be presumed 
to  have incurred in such service.  38 U.S.C.A. §§ 1101, 
1110,  1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303,  3.307, 3.309, 3.385 (2006). 

2. Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2004.  
The RO provided the veteran letter notice to his claim for 
service connection in June, November and December 2003 
letters, informing him that he could provide evidence or 
location of such and requesting that he provide any evidence 
in his possession.  The notice letters notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send records pertinent to his 
claim, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claims, no effective date will 
be assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present claim, there are private treatment records, VA 
treatment records, and a VA examination of record.  The Board 
notes that at the December 2006 hearing, the veteran's 
representative stated that the veteran had a recent hearing 
test which showed degradation in the veteran's hearing and 
reported he would attempt to admit this evidence into the 
record.  The undersigned Acting Veterans Law Judge, 
thereafter, kept the record open for fifteen days; however, 
no records were received.  Though the hearing test is not of 
record, the Board finds that a remand is not required.  
According to the veteran's representative, this record is 
only reflective of the veteran's current bilateral hearing 
loss - a fact which is not at issue.  Additionally, at the 
December 2006 hearing the veteran testified that no doctor 
has ever related his current bilateral hearing loss to 
service and the Board will not assume that the most recent 
hearing examination contains this information.  Finally, the 
veteran was afforded the opportunity to submit this evidence.  
In this regard, the Board emphasizes that "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one way street" and "if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996), Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Withdrawal of Appeals

Except for an appeal withdrawn on the record at a hearing, 
withdrawal of an appeal must be in writing, and withdrawal of 
an appeal may be made by the appellant.  
38 C.F.R. § 20.204 (2006).

At the December 2006 hearing, the veteran withdrew from the 
appeal the issues of service connection for adenosquamous 
carcinoma of the epiglottis with metastasis to the pharynx 
and the larynx, claimed as throat cancer; service connection 
for basal cell and squamous cell carcinoma, claimed as skin 
cancer; and service connection for malaria.  Accordingly, the 
Board does not have jurisdiction to review these claims and 
they are dismissed. 

Service Connection

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Bilateral Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.  In support of his claim, the veteran testified at a 
December 2006 hearing that he served as an aircraft handler 
on an aircraft carrier and was close to the engines and 
exhaust of aircrafts.  He stated that he was on the flight 
deck sometimes eight to ten hours a day. The veteran 
testified that he did not wear any hearing protection, but 
wore a cap to keep hair out of his face.  The veteran also 
stated that his sleeping quarters were underneath the flight 
deck.  The veteran reported that in 1952, he went to work for 
a company and had documented hearing loss.  Currently, he 
reported that he hears about two-thirds of speech and has 
bought three sets of hearing aids.  
Service medical records do not show any hearing loss.  Upon 
separation, the veteran's hearing was normal.  

A January 1990 prescription and audiological evaluation from 
a private physician shows that the veteran had mild to 
moderate high frequency nerve deafness.  These records 
represent the first documented medical evidence of hearing 
loss, which is approximately 45 years post service.  

2003 VA treatment records show hearing loss.

At an April 2004 VA examination, the VA examiner noted that 
the veteran served for approximately nine months on a 
merchant ship, had some noise exposure from guns aboard the 
ship, and was exposed to aircraft engines.  Additionally, the 
examiner reported that the veteran worked for thirty-seven 
years as a steel-metal superintendent in close vicinity to 
cranes.  The veteran reported that that ear protection was 
not required in his position as the noise levels did not 
warrant ear protection.  The veteran reported bilateral 
progressive hearing loss having its onset during active duty, 
and reported wearing hearing aids since about 1990.  Upon 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
65
90
85
LEFT
25
30
60
75
95

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 84 percent in the left ear.  
The veteran was diagnosed with bilateral mild to severe, 
predominantly high-frequency sensorineural hearing loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).  Based on the above 
findings, the Board finds that current bilateral hearing loss 
for VA purposes has therefore been established

Nevertheless, a review of the evidence shows that service 
connection for hearing loss is not warranted.  There is no 
evidence of hearing loss in-service.  Moreover, there is no 
evidence of continuity of symptomatology; the first evidence 
of hearing loss is in 1990, several decades after service.  
Finally, there is not a medical opinion relating the current 
bilateral hearing loss to service.  On the contrary, when the 
veteran was examined in April 2004, the examiner stated the 
since his review of service medical records was negative for 
hearing loss and since the veteran was noted to have normal 
hearing at separation, it would appear that hearing loss 
occurred subsequent to separation from active duty.  The 
examiner stated that the etiology of the current hearing loss 
would be from a combination of genetic and environmental 
factors which have occurred subsequent to separation from 
active duty; however, the most likely etiology would be 
presbycusis since the veteran's current audiometric 
thresholds are quite compatible with his current age.  The 
examiner opined that as he could not find indication of 
hearing loss occurring while on active duty, it was his 
opinion that it was less likely than not that the current 
hearing loss was related to military noise exposure.  Without 
evidence of any in-service hearing loss, continuity of 
symptomatology, or a medical nexus relating the current 
hearing loss to service, service connection cannot be 
granted.  See Hickson, 12 Vet. App. at 253 (1999); see also 
Pond, 12 Vet. App. at 346.

The Board also finds probative that the first documented 
medical evidence of hearing loss is in 1990, more than forty 
years after separation from service.  Though the veteran 
claims that he had documented hearing loss in 1952, he has 
not provided evidence of such or any evidence of hearing loss 
until 1990.  With respect to negative evidence, the Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999); Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

The veteran contends that his hearing loss began in service.  
However, this determination is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In summary, bilateral hearing loss was not shown by the 
medical evidence of record until decades post-service and 
there is no competent opinion of record suggesting a nexus 
between the current hearing loss and service.  The Board has 
carefully reviewed the record and concluded that a 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss.  The 
doctrine of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. 49.  Accordingly, service connection for 
bilateral hearing loss is not warranted.  

Tinnitus

The veteran seeks service connection for tinnitus.  As 
previously noted, in support of his claim the veteran 
testified at a December 2006 hearing that he served as an 
aircraft handler on an aircraft carrier and was close to the 
engines and exhaust of aircrafts.  He stated that he was on 
the flight deck sometimes eight to ten hours a day. The 
veteran testified that he did not wear any hearing 
protection, but wore a cap to keep hair out of his face.  The 
veteran also stated that his sleeping quarters were 
underneath the flight deck.  He reported that his ears would 
ring after being in the noise.  After service, he reported 
ringing in his ears since 1945.  

Service medical records do not show any complaints of hearing 
loss or tinnitus.  Upon separation, the veteran's hearing was 
normal.  

At an April 2004 VA examination, the VA examiner noted that 
the veteran served for approximately nine months on a 
merchant ship, had some noise exposure from guns aboard the 
ship, and was exposed to noise from aircraft engines.  
Additionally, the examiner reported that the veteran 
indicated that he worked for thirty-seven years as a steel-
metal superintendent in close vicinity to cranes.  The 
veteran reported that that ear protection was not required in 
his position as the noise levels did not warrant ear 
protection.  The veteran reported tinnitus, having its onset 
during active duty.  

The veteran was diagnosed with bilateral constant tinnitus.  
The examiner stated the since his review of service medical 
records was negative for tinnitus, it would appear that 
tinnitus occurred subsequent to separation from active duty.  
The examiner stated that the etiology of the current tinnitus 
would be from a combination of genetic and environmental 
factors which occurred subsequent to separation from active 
duty; however, the most likely etiology would be presbycusis 
since the veteran's current audiometric thresholds are quite 
compatible with his current age.  The examiner opined that as 
he could not find indication that tinnitus occurred while on 
active duty, it was his opinion that it was less likely than 
not that tinnitus was related to military noise exposure.  

As tinnitus was first documented in 2004, the remaining 
question is whether the evidence establishes that the 
tinnitus can be linked to service.  38 C.F.R. 
§§ 3.303(b).  The Board notes that under 38 C.F.R. § 
3.303(b), this nexus requirement can be satisfied for a 
"chronic" condition when: (1) a chronic disease manifests 
itself in service and the veteran currently has the same 
condition; or (2) a disease manifests itself in service but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage, 10 Vet. App. at 495-98. 

In the present claim, a review of the evidence shows that 
service connection for tinnitus is not warranted.  There is 
no evidence of tinnitus in-service.  Moreover, there is no 
evidence of continuity of symptomatology; the first evidence 
of tinnitus is in 2004, several decades after service.  
Finally, there is not a medical opinion relating the current 
tinnitus to service; the April 2004 VA examiner specifically 
stated that as he could not find indication of tinnitus on 
active duty, it was his opinion that it was less likely than 
not that the current tinnitus was related to military noise 
exposure.  Without evidence of in-service tinnitus or a 
medical nexus relating the current tinnitus to service, 
service connection cannot be granted.  See Hickson, 12 Vet. 
App. at 253 (1999); see also Pond, 12 Vet. App. at 346.

The Board also finds probative that the first documented 
medical evidence of tinnitus is in 2004, almost sixty years 
after separation from service.  Though the veteran claims 
that he has had ringing in his years since service, he has 
not provided evidence of such.  With respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. at 459; Maxon v. Gober, 230 F.3d 
at 1333 [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Shaw, 3 Vet. App. at 365 [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].

The veteran contends that his tinnitus began in service.  
However, this determination is not a matter for an individual 
without medical expertise.  See Espiritu, 2 Vet. App. at 492.  

In summary, tinnitus was not shown by the medical evidence of 
record until decades post-service and there is no competent 
opinion of record suggesting a nexus between a current 
tinnitus and service.  The Board has carefully reviewed the 
record and has concluded that a preponderance of the evidence 
is against the veteran's claim for service connection for 
tinnitus.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Accordingly, 
service connection for tinnitus is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


